United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3784
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Talon Colt Wildwood,                    *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: February 15, 2006
                                Filed: March 3, 2006
                                 ___________

Before WOLLMAN, FAGG, and ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

      Talon Colt Wildwood was convicted of sexual contact with a juvenile in 1994
and was sentenced to 120 months in prison. As part of Wildwood’s supervised
release, he was required to participate in a sex offender program. At group sessions,
Wildwood stated he was having fantasies about sexually assaulting women, including
a young girl who lived near him. Wildwood also admitted to using pornography,
which violated the treatment program’s rules. A staff member found a picture of a
naked female in Wildwood’s wallet, with the young girl’s head affixed to the
photograph. After Wildwood told his supervising probation officer that he had used
the photograph for sexual purposes, Wildwood was terminated from the sex offender
program, and his probation officer started release revocation proceedings. A
summons was issued on October 5, and on October 7, the district court* conducted a
hearing, revoked Wildwood’s supervised release, and imposed a sentence of two
years in prison.

      On appeal, Wildwood argues the court’s quick action denied him due process.
According to Wildwood, the court should have granted his request for a short
continuance because he wanted to call a witness, the author of the report terminating
him from the treatment program, to challenge the policy behind the termination.

       Although the district court acted quickly and denied counsel a continuance,
there is no due process violation here. A defendant’s due process rights with respect
to a supervised release revocation hearing are limited to “evaluation of any contested
relevant facts and consideration of whether the facts as determined warrant
revocation.” Morrissey v. Brewer, 408 U.S. 471, 488 (1972). The defendant must
be given an opportunity to be heard and to show he did not violate the conditions or
that if he did, mitigating circumstances suggest the violation does not warrant
revocation. Id.

      Here, there is no question that Wildwood violated the condition of supervised
release requiring him to complete the treatment program. Wildwood does not argue
he was terminated from the treatment program based on facts that were not true, and
does not contend he was deprived of a chance to present evidence or to question any
witness regarding whether or not he had been terminated from the program. At the
hearing, Wildwood’s probation officer testified Wildwood admitted he possessed the
picture and fantasized about rape, and one of the reasons for his termination from the
treatment program was his possession of the picture. Wildwood does not contend his


      *
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.

                                         -2-
witness would contradict this testimony. The record shows the evidence about
Wildwood’s termination from the program was reliable and the proposed witness’s
testimony had little value. See United States v. Redd, 318 F.3d 778, 784 (8th Cir.
2003). Because Wildwood does not dispute he was terminated from the sex offender
program that was a requirement of his supervised release, the district court did not
abuse its discretion in finding Wildwood violated the conditions of his release.
Further, given the evidence in the record that imprisonment was necessary to protect
the public from Wildwood, the district court did not abuse its discretion in revoking
Wildwood’s supervised release and in imposing a sentence.

      We thus affirm the district court. Wildwood's pro se motion to dismiss the
appeal is denied.
                           ______________________________




                                         -3-